DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a display panel wherein the liquid crystal layer comprises a plurality of liquid crystal molecules and a chiral auxiliary reagent which are mixed, and the display panel comprises a plurality of pixel electrode, and a plurality of black matrices located between adjacent pixel electrode, wherein a plurality of opaque regions are formed between the plurality of pixel electrode, a plurality of dark strip regions are formed at part of the edges of the plurality of pixel electrode due to the chiral auxiliary reagent causing different rotational directions of the plurality of liquid crystal molecules, and the plurality of black matrices cover the plurality of opaque regions and the plurality of dark strip regions, in combination with all the other claim limitations; claim 9) a display panel wherein a plurality of dark strip regions are formed at part of edges of the plurality of pixel electrodes due to the chiral auxiliary reagent causing different rotational directions of the plurality of liquid crystal molecules, and wherein the plurality of pixel electrodes are configured to be patterns with symmetrical structures, and when the chiral auxiliary reagent is configured to be a dextral chiral auxiliary reagent, the plurality of black matrices cover the plurality of opaque regions and the plurality of dark strip regions in a staggered manner, in combination with all the other claim limitations; and claim 18)  a display panel wherein a plurality of dark strip regions are formed at part of edges of the plurality of pixel electrodes due to the chiral auxiliary reagent causing different rotational directions of the plurality of liquid crystal molecules, and wherein the plurality of pixel electrodes are configured to be patterns with dissymmetrical structures, and when the chiral auxiliary reagent is configured to be a levo chiral auxiliary reagent, a branch electrode and a sealing electrode disposed in the plurality of dark strip regions are widened pixel electrodes, and the plurality of black matrices symmetrically cover the plurality of opaque regions and the plurality of dark strip regions, in combination with all the other claim limitations.
Sun et al. (CN 109239969 A1) discloses a black matrix configured to overlap with dark strips (abstract), but does not disclose a display panel wherein the liquid crystal layer comprises a plurality of liquid crystal molecules and a chiral auxiliary reagent which are mixed, and the display panel comprises a plurality of pixel electrode, and a plurality of black matrices located between adjacent pixel electrode, wherein a plurality of opaque regions are formed between the plurality of pixel electrode, a plurality of dark strip regions are formed at part of the edges of the plurality of pixel electrode due to the chiral auxiliary reagent causing different rotational directions of the plurality of liquid crystal molecules, and the plurality of black matrices cover the plurality of opaque regions and the plurality of dark strip regions, a display panel wherein a plurality of dark strip regions are formed at part of edges of the plurality of pixel electrodes due to the chiral auxiliary reagent causing different rotational directions of the plurality of liquid crystal molecules, and wherein the plurality of pixel electrodes are configured to be patterns with symmetrical structures, and when the chiral auxiliary reagent is configured to be a dextral chiral auxiliary reagent, the plurality of black matrices cover the plurality of opaque regions and the plurality of dark strip regions in a staggered manner; and a display panel wherein a plurality of dark strip regions are formed at part of edges of the plurality of pixel electrodes due to the chiral auxiliary reagent causing different rotational directions of the plurality of liquid crystal molecules, and wherein the plurality of pixel electrodes are configured to be patterns with dissymmetrical structures, and when the chiral auxiliary reagent is configured to be a levo chiral auxiliary reagent, a branch electrode and a sealing electrode disposed in the plurality of dark strip regions are widened pixel electrodes, and the plurality of black matrices symmetrically cover the plurality of opaque regions and the plurality of dark strip regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871